Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1 and 2 are found to be in condition for allowance.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The closest prior art of record is MINESAWA et al. (JP 63-188528 A), MIKAMI et al. (JP 2005-059851 A), Tamoto et al. (US 20150142280 A1) and SHIMIZU (US 20190389305 A1). MINESAWA discloses Four-wheel-drive car with electric motor. MIKAMI discloses control device of four-wheel-drive vehicle. Tamoto discloses control system for four-wheel-drive vehicle. SHIMIZU discloses control device of four-wheel-drive vehicle. 
Regarding claim 1, the combination of MINESAWA et al., MIKAMI et al., Tamoto et al., and SHIMIZU taken alone or in combination fails to teach or suggest a control system of a four-wheel drive vehicle which is capable of driving automatically and in which a driving source of rear wheels is a motor, comprising: a motor attainment temperature estimation portion, which estimates an attainment temperature of a rear wheel motor at the time of automatically driving with the rear wheel plan driving force obtained by the rear wheel plan driving force calculation portion;  15a motor temperature determination portion, which determines whether the attainment temperature of the rear wheel motor estimated by the motor attainment temperature estimation portion is lower than an upper limit temperature set in advance; and a vehicle control portion, which drives and controls the vehicle taking the rear wheel plan driving force as a target driving force when a determination is made that the attainment 20temperature 

Regarding claim 8, the combination of MINESAWA et al., MIKAMI et al., Tamoto et al., and SHIMIZU taken alone or in combination fails to teach or suggest a control system of a four-wheel drive vehicle which is capable of driving automatically and in which a driving source of rear wheels is a motor, comprising: a rear wheel plan driving force calculation process, in which a rear wheel plan driving force is calculated from the front and rear distribution ratio calculated in the front and rear distribution ratio calculation process and an action plan required driving force; a rear wheel motor temperature estimation process, in which a temperature of a rear wheel motor in the case of being driven by the rear wheel plan driving force calculated in the rear 15wheel plan driving force calculation process is estimated; a rear wheel motor temperature determination process, in which a confirmation is made on whether an attainment temperature of the rear wheel motor estimated in the rear wheel motor temperature estimation process is lower than an upper limit value of the temperature in the action plan;  20a rear wheel plan driving force recalculation process, in which when a determination is made that the attainment temperature of the rear wheel motor estimated in the rear wheel motor temperature determination process is higher than the upper limit value of the temperature, the front and rear distribution ratio is changed within a range in which excessive slip does not occur at the front wheels, and the rear wheel plan driving force under which the attainment temperature of the 25rear wheel motor being estimated is lower than the upper limit temperature set in advance is -20-File: 89540-US-397 recalculated; and an automatic driving implementation process, in which the automatic driving of the vehicle is implemented taking the rear wheel plan driving force under which the attainment 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663